Order filed November 5, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00904-CV
                                   ____________

      IN THE INTEREST OF B.J.C., G.J.C., AND G.E.C., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-04768J

                                   ORDER

      This is an appeal from a judgment signed September 30, 2015. The notice of
appeal was due October 20, 2015. See Tex. R. App. P. 26.1(B). Appellant,
however, filed the notice of appeal on October 23, 2015, a date within 15 days of
the due date for the notice of appeal. A motion for extension of time is necessarily
implied when the perfecting instrument is filed within 15 days of its due date.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM